DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 4/12/2022.
Claims 1-30 are pending. Claims 1, 11, and 21 are independent.
The previous rejection of claims 1-30 under 35 USC § 103 have been maintained in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al. (US2018/0133504) in view of Zhang et al. (“Rhythmic Haptic Stimuli Improve Short-Term Attention”).

In regards to claim 1, Malchano et al. substantially discloses a portable apparatus for stimulating neural activity in the brain of a user, comprising: 
a video display and an audio output (Malchano et al. fig. 24A para[0639]); 
a processor in the portable apparatus that is capable of controlling the video display to flicker the display with light pulses at a pulse frequency and capable of controlling the audio output to emit audio pulses at a pulse frequency, for an adjustable exposure time period, to produce an effect on the brain of the user of the portable apparatus (Malchano et al. para[0641], stimuli orchestration component controls audio and light pulse frequency, para[0033], adjust duration of assessment session); and
an effect processor for measuring the effect on the brain of the user exposed to the audio pulses after the adjustable exposure time period has elapsed (Malchano et al. para[0605], subject is assessed after termination of stimulation session).  
Malchano et al. does not explicitly disclose an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period.
Zhang substantially discloses an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Zhang et al. pg439 section3.1 para1-2, measures effect on brain with T.O.V.A. test before and after stimulation session).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the neural stimulation method of Malchano et al. with the brainwave entrainment method of Zhang et al. in order to increase attention performance of subjects (Zhang et al. pg437 section1 para1-2).

In regards to claim 2, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the apparatus is capable of running apps and wherein the effect processor runs an app for measuring the effect on the brain of the user exposed to the audio pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Malchano et al. para[0605]).  

In regards to claim 3, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 2, wherein the apparatus is a smartphone (Malchano et al. para[0260]).  

In regards to claim 4, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 2, wherein the apparatus is a tablet (Malchano et al. para[0282]).  

In regards to claim 5, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the user is exposed to the audio pulses by at least one headphone (Malchano et al. para[0411]).  

In regards to claim 6, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the user is exposed to the audio pulses by at least one speaker (Malchano et al. para[0411]).  

In regards to claim 7, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the audio pulse frequency is 35-45 Hz (Malchano et al. para[0420]).  

In regards to claim 8, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 7, wherein the audio pulse frequency is about 40 Hz (Malchano et al. para[0420]).  

In regards to claim 9, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the processor adjusts at least one of pulse frequency and the exposure time period based upon at least one of the gender of the user, the age of the user, the ethnicity of the user, a medical condition of the user, and a biological parameter of the user (Malchano et al. para[0662]).  

In regards to claim 10, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 1, wherein the processor adjusts at least one of pulse frequency and the exposure time period based upon at least one of input from the user, a response from the user, responses from a plurality of users, measurement of a reaction of the user, measurements of reactions of a plurality of users, and feedback (Malchano et al. para[0333]).  

In regards to claim 11, Malchano et al. substantially discloses a portable apparatus for stimulating neural activity in the brain of a user, comprising: 
a video display and a haptic output (Malchano et al. fig. 24A para[0639], video display, para[0316], device includes haptic output); 
a processor in the portable apparatus that is capable of controlling the video display to flicker the display with light pulses at a pulse frequency and capable of controlling the haptic output, for an adjustable exposure time period, to produce an effect on the brain of the user of the portable apparatus (Malchano et al. para[0641], stimuli orchestration component controls light pulse frequency, para[0316], controls haptic output, para[0033], adjust duration of assessment session); and
an effect processor for measuring the effect on the brain of the user exposed to the haptic stimulus after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Malchano et al. para[0605], subject is assessed after termination of stimulation session).  
Malchano et al. does not explicitly disclose an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed.
Zhang substantially discloses an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Zhang et al. pg439 section3.1 para1-2, measures effect on brain with T.O.V.A. test before and after stimulation session).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the neural stimulation method of Malchano et al. with the brainwave entrainment method of Zhang et al. in order to increase attention performance of subjects (Zhang et al. pg437 section1 para1-2).

In regards to claim 12, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the apparatus is capable of running apps and wherein the effect processor runs an app for measuring the effect on the brain of the user exposed to the haptic stimulus after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Malchano et al. para[0605]).  

In regards to claim 13, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 12, wherein the apparatus is a smartphone (Malchano et al. para[0260]).  

In regards to claim 14, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the user is exposed to the haptic stimulus by at least one device that vibrates (Zhang et al. pg439 secion2.3 para2).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the neural stimulation method of Malchano et al. with the brainwave entrainment method of Zhang et al. in order to increase attention performance of subjects (Zhang et al. pg437 section1 para1-2).

In regards to claim 15, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the flicker pulse frequency is 35-45 Hz (Malchano et al. para[0253]).  

In regards to claim 16, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 15, wherein the flicker pulse frequency is about 40 Hz (Malchano et al. para[0253]).  

In regards to claim 17, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the processor adjusts pulse frequency based upon at least one of the gender of the user, the age of the user, the ethnicity of the user, a medical condition of the user, and a biological parameter of the user (Malchano et al. para[0662]).  

In regards to claim 18, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the processor adjusts the exposure time period based upon at least one of the gender of the user, the age of the user, the ethnicity of the user, a medical condition of the user, and a biological parameter of the user (Malchano et al. para[0662]-[0663]).  

In regards to claim 19, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the processor adjusts pulse frequency based upon at least one of input from the user, a response from the user, responses from a plurality of users, measurement of a reaction of the user, measurements of reactions of a plurality of users, and feedback (Malchano et al. para[0333]).  

In regards to claim 20, Malchano et al. as modified by Zhang et al. substantially discloses the apparatus according to claim 11, wherein the processor adjusts the exposure time period based upon at least one of input from the user, a response from the user, responses from a plurality of users, measurement of a reaction of the user, measurements of reactions of a plurality of users, and feedback (Malchano et al. para[0334]-[0335]).  

Claims 21-30 recite substantially similar limitations to claims 1-10. Thus claims 21-30 are rejected along the same rationale as claims 1-10.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues on pg8 that Malchano does not teach "an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period"
However Malchano et al. as modified by Zhang et al. substantially discloses an effect processor for measuring the effect on the brain of the user exposed to the pulses after the adjustable exposure time period has elapsed without also measuring the effect on the brain of the user during the adjustable exposure time period (Zhang et al. pg438 section 2.2.1, pg439 section 3.1 para1-2, measures effect on brain by using T.O.V.A. test to measure change in attention level before and after exposure time period, without measuring effect during time period)..



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178